Citation Nr: 1026533	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  03-15 227A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic sleep apnea.

4.  Entitlement to an effective date prior to August 17, 1999 for 
the award of a 10 percent evaluation for the Veteran's cervical 
spine degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1, 1971 to 
September 23, 1971; from October 1973 to December 1974; and from 
December 1978 to June 1987.  The Veteran also served in the 
Pennsylvania Army and Air National Guards, with periods of active 
duty for training, until December 1998. 

These matters come before the Board of Veterans' Appeals (Board) 
on merged appeal from two rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In a June 2000 rating decision, the RO granted an 
increased evaluation of 10 percent for the Veteran's degenerative 
disc disease of the cervical spine, effective August 17, 1999, 
and found that the Veteran had not submitted a well-grounded 
claim for service connection for a low back disability.  In a May 
2002 rating decision, the RO denied entitlement to an effective 
date earlier than August 17, 1999 for the 10 percent evaluation 
of the Veteran's degenerative disc disease of the cervical spine, 
and denied on the merits service connection for a low back 
disability, sleep apnea, and fibromyalgia. 

The Veteran testified at a January 2004 hearing before a Decision 
Review Officer (DRO), and at a January 2007 hearing at the 
Philadelphia RO before the undersigned.  Transcripts of both 
hearings have been associated with the claims file.

In July 2007, the Board remanded these claims for further 
development.  They now return for appellate review. 

In its July 2007 remand, the Board also remanded the claim for a 
compensable rating for reversible airway disease.  The Veteran 
had filed a February 2001 notice of disagreement (NOD) with the 
June 2000 rating decision denying this claim, but a statement of 
the case (SOC) had not been issued.  Thus, the Board instructed 
the RO to issue an SOC under Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).  Accordingly, in December 2008, an SOC was issued 
which continued the noncompensable evaluation of this disability.  
However, the Veteran did not subsequently file a substantive 
appeal with respect to this claim.  Thus, as the Veteran did not 
perfect his appeal, this claim is not before the Board.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302(b); Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).


FINDINGS OF FACT

1.  The October 1975 rating decision denied the claim of 
entitlement to service connection for a low back disability; the 
Veteran did not file a notice of disagreement.

2.  Additional evidence received since the October 1975 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for a low back disability.

3.  The Veteran's low back disability existed prior to his 
periods of active service and was not permanently aggravated by 
active service.

4.  The evidence does not establish that the Veteran's 
fibromyalgia had its onset in active service or is otherwise 
related to service.

5.  The evidence does not establish that the Veteran's sleep 
apnea had its onset in active service or is otherwise related to 
service.

6.  The appellant submitted a claim for a compensable rating for 
degenerative disc disease of the cervical spine which reflects a 
date stamp of August 17, 1999 as the date of receipt at the RO. 

7.  In the June 2000 rating decision, the RO granted a 10 percent 
disability rating for the Veteran's degenerative disc disease of 
the cervical spine with an effective date of August 17, 1999, the 
date of the Veteran's claim. 

8.  There is no probative evidence of an earlier filed claim for 
a compensable rating for degenerative disc disease of the 
cervical spine. 


CONCLUSIONS OF LAW

1.  The October 1975 rating decision, denying service connection 
for a low back disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has been submitted for the claim of 
entitlement to service connection for a low back disability; the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 
(2009).

4.  Fibromyalgia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

5.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

6.  An effective date earlier than August 17, 1999 may not be 
assigned for the award of a 10 percent disability evaluation for 
degenerative disc disease of the cervical spine.  38 U.S.C.A. 
§§ 5109A, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 
3.105(a), 3.156(c), 3.400(q)(2) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. New and Material Evidence
 
The Veteran seeks to reopen his service connection claim for a 
low back disability.  In the May 2002 rating decision, the RO 
seems to have implicitly reopened the Veteran's claim and denied 
it on the merits.  However, notwithstanding the decision of the 
RO, the Board must determine independently whether new and 
material evidence has been presented to reopen the claim as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001).  For the following reasons, the Board finds that new 
and material evidence has been submitted to reopen this claim.

The Veteran's service connection claim for a back condition, to 
include a lumbosacral strain, was originally denied in an October 
1975 rating decision.  He did not appeal the decision.  
Consequently, the decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  While a copy 
of a letter informing the Veteran of the decision and his 
appellate right is not in the claims file, there is a presumption 
of regularity under which it is assumed that government officials 
"have properly discharged their official duties."  United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The 
presumption of regularity in the administrative process may be 
rebutted by "clear evidence to the contrary." Schoolman v. West, 
12 Vet. App. 307 (1999); Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Thus, the Board presumes that the Veteran received such 
notification as there is no evidence suggesting otherwise. 

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously 
and finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  "New 
evidence" means evidence not previously submitted to agency 
decision makers, and "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  A claimant's assertions of medical causation or 
diagnosis often do not constitute competent evidence, as lay 
persons without the appropriate medical expertise are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent evidence of a current 
disability; (2) competent evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent evidence of 
a nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran's claim for service connection for a low back 
disability was denied in the October 1975 rating decision because 
it was found to have pre-existed service and the evidence did not 
show that it was permanently aggravated by service.  Thus, in 
order to reopen his claim, the Veteran needs to submit new 
evidence relating to whether his low back disability was 
permanently aggravated during active service. 

Since the October 1975 rating decision was issued, the Veteran 
stated at a September 1999 VA examination that he fell down a 
ladder while on board ship in 1974 and hurt his back.  He stated 
that he was taken to the local hospital a few days later.  For 
the purpose of determining whether this evidence is new and 
material, its credibility must be presumed.  See Duran v. Brown, 
7 Vet. App. at 220; Justus, 3 Vet. App. at 513.  The Board finds 
that because this evidence suggests that the Veteran may have 
reinjured his low back during service, it relates to an 
unestablished fact necessary to substantiate the claim, and 
therefore constitutes new and material evidence. 

Accordingly, the Board finds that new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a low back disability.  The petition to reopen is 
granted.  See 38 C.F.R. § 3.156(a).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for certain chronic 
disabilities, such as arthritis, may be established on a 
presumptive basis by showing that the disease manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 3.309(a) (2009).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent and credible evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

With respect to the Veteran's service in the Pennsylvania Army 
and Air National Guards, the Board notes that active service is a 
prerequisite to service connection, and has been defined to mean 
"active military, naval, or air service." 38 U.S.C.A. § 101(2), 
(24) (West 2002); 38 C.F.R. § 3.6(a) (2009).  The term "active 
military, naval, or air service" includes: (1) active duty; (2) 
any period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of inactive duty for training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury incurred 
or aggravated in the line of duty.  Id.

In order for the Veteran to be eligible for service connection 
for any disability claimed during his Pennsylvania Army and Air 
National Guards service, the record must establish that he was 
disabled during active duty for training due to a disease or 
injury incurred or aggravated in the line of duty, or that he was 
disabled from an injury incurred or aggravated during inactive 
duty training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

A. Low Back Disability 

The Veteran claims entitlement to service connection for a low 
back disability.  For the reasons that follow, the Board 
concludes that service connection is not warranted. 

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111.  A history of conditions existing prior to 
service recorded at the time of the entrance examination does not 
constitute a notation of such conditions for the purpose of 
establishing whether the Veteran was of sound condition at 
enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording 
of such a history in the entrance examination will be considered 
together with all other material evidence in determinations as to 
inception of the disability at issue.  See id.  

With respect to the Veteran's first period of active service in 
1971, the Veteran's February 1971 entrance examination reflects 
that his spine was indicated to be normal.  No disqualifying 
defects were noted.  However, it was noted that the Veteran had 
fractured his pelvis in August 1968.  In the accompanying report 
of medical history, the Veteran reported a history of back 
trouble.  The Veteran stated that he had been in a car accident 
in August 1968 in which he suffered a broken pelvis and a back 
injury.  A doctor noted that the Veteran complained of lower 
dorsal L-5 spine pain.  Accordingly, the Board finds that while 
the Veteran's history of low back pain was recorded at entry into 
service, the Veteran was not noted to have any significant low 
back condition at the time of the entrance examination, and 
therefore the presumption of soundness attaches.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b)(1).   

In order to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  See Wagner v. Principi, 370 F 3d 
1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  
The claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under the 
second prong of this rebuttal standard attaches.  VAOPGCPREC 3-
03.  

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or that 
any increase in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 
(2009); Wagner, 370 F 3d at 1096.  If this burden is met, then 
the veteran is not entitled to service connection benefits.  
Wagner at 1096.  A pre-existing disease or injury will be 
presumed to have been aggravated by service only if the evidence 
shows that the underlying disability underwent an increase in 
severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 
C.F.R. § 3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying disability, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991) (evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

A September 1971 Medical Board report reflects that an 
examination of the Veteran showed that he had mild limited range 
of motion of the low back.  It was noted that the Veteran had 
reported fracturing his pelvis in an automobile accident two 
years earlier and that he experienced low back pain ever since.  
An X-ray study of the Veteran's low back was within normal 
limits.  The Medical Board found that the Veteran had a chronic 
lumbosacral strain, existing prior to entry (EPTE), and that it 
was not aggravated by service.  It was recommended that the 
Veteran be discharged due to erroneous enlistment.  The Medical 
Board concluded that the Veteran's low back disability was not 
the proximate result of the performance of active duty.  The 
Veteran signed a September 1971 statement indicating that he was 
informed of these findings and did not wish to submit a statement 
in rebuttal. 

The Board finds that the September 1971 Medical Board report 
constitutes clear and unmistakable evidence showing that the 
Veteran's low back disability did pre-exist his September 1971 
period of service and was not aggravated thereby.  There is no 
evidence showing that the Veteran's low back disability increased 
in severity during this time period, and the Veteran himself 
stated that he had experienced low back pain ever since the 
August 1968 automobile accident, which occurred prior to service.  
In this regard, the Board notes that the presumption of soundness 
can be rebutted by clear and unmistakable evidence consisting of 
the Veteran's own admission of a pre-service history of medical 
problems during inservice clinical examinations.  See Doran v. 
Brown, 6 Vet. App. 283, 286 (1994).  Moreover, X-rays of the 
Veteran's low back were within normal limits, which constitute 
clear and convincing evidence that the Veteran's pre-existing low 
back strain was not permanently aggravated by this period of 
active service.  See Wagner, 370 F 3d at 1096.  Thus, the 
presumption of soundness has been rebutted, and service 
connection is not warranted for the Veteran's period of active 
service from September 1, 1971 to September 23, 1971.  See id. 

With respect to the Veteran's period of active service from 
October 1973 to December 1974, the October 1973 entrance 
examination reflects that the Veteran's spine was found to be 
normal and that he was presently qualified for active service.  
Thus, no disabilities were noted at the time of entrance and the 
presumption of sound condition attaches.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b)(1).   

As discussed above, in order to rebut the presumption of sound 
condition, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See Wagner, 370 
F 3d at 1096; VAOPGCPREC 3-03.  

A November 1973 examination reflects that the Veteran had a 
history of recurring back pain since fracturing his pelvis in the 
August 1968 automobile accident. 

A July 1974 service treatment record reflects that the Veteran 
reported continuing back pain.  The Veteran was diagnosed with a 
chronic muscle strain.  

An August 1974 service treatment record reflects that the Veteran 
continued to have low back pain.  

A November 1974 Medical Board report reflects that the Veteran 
was admitted to the sick list aboard the USS HOEL on August 1974 
complaining of chronic low back pain.  It was noted that the 
Veteran had a pre-service history of low back pain after the 
August 1968 automobile accident, although at the time the Veteran 
re-enlisted in October 1973, his back pain had resolved.  
However, over the year he experienced a recurrence of his low 
back pain and sought consultation aboard the USS Hoel.  It was 
noted that a May 1974 examination revealed mild tenderness of the 
dorsolumbar spine with a mild decrease in range of motion.  X-
rays of the dorsal and lumbar spine were within normal limits.  
The Medical Board found that the Veteran had gradually increasing 
constant mild-to-moderate entire dorsolumbar pain without 
radiation.  The Veteran was diagnosed with chronic dorsal and 
lumbosacral back strain, existing prior to entry (EPTE), which 
was not service aggravated.  The Medical Board concluded that the 
Veteran was unfit for further naval service by reason of 
disability which was neither incurred nor aggravated by active 
service.  The Veteran was informed of the Medical Board's 
findings and did not offer a rebuttal.  The Board notes that 
while the cover sheet for this report reflects that the Veteran's 
pre-existing low back disability was aggravated by service, the 
check box associated with this finding was clearly marked in 
error given the findings in the body of the report. 

The Veteran's March 1975 Pennsylvania Army National Guard 
entrance examination is negative for a low back condition.  In 
the report of medical history, the Veteran denied low back pain.  

A May 1975 Pennsylvania National Guard service treatment record 
reflects that the Veteran reported pain in the right upper 
lumbodorsal area.  The Veteran stated that he had experienced 
similar pain before.  No chronic disease of an orthopedic nature 
in the dorsal or the lumbar areas was found.  An X-ray study did 
not reveal any pathologies. 

A February 1976 Pennsylvania National Guard examination report 
reflects that the Veteran's spine was found to be normal.  In the 
report of medical history, the Veteran denied back pain.  A 
doctor's note reflects that the Veteran was discharged from his 
prior period of active service after a back injury resulting from 
a fall during a storm at sea.  The Veteran denied experiencing 
any difficulty since that time.  It was noted that the Veteran's 
back was found to be normal on examination.  

In an applicant statement presumably dated in February 1976, the 
Veteran reported injuring his back during active service on three 
separate occasions within a period of three months as follows.  
The Veteran strained his back while carrying excessive weights of 
paint onto the ship.  A few weeks later, the Veteran fell down a 
ladder or stairs approximately 10 feet, banging his backside and 
sustaining open wounds, brush burns, and black and blue marks.  
Finally, the Veteran hit his back against a sharp metal 
electrical switch while falling, setting off a general quarters 
alarm.  The Veteran stated that he received no adequate medical 
attention for these injuries and was medically discharged.  The 
Veteran stated that at the time of this statement he was in 
perfect health.  He played basketball four to six hours weekly, 
swam twice a week, engaged in karate, and ran three to four miles 
daily.  He stated that his back felt excellent.  

The Board notes that deck logs of the U.S.S. Hoel provided by the 
National Archives and Research Administration are negative for a 
storm at sea or for injuries sustained by the Veteran while 
serving on board.  

A June 1977 examination report reflects that the Veteran's back 
was normal.  Apart from the August 1968 automobile accident 
referred to above, the Veteran denied all other significant 
medical or surgical history.  

An October 1978 VA treatment record reflects that the Veteran was 
in an automobile accident in September 1978, at a time when the 
Veteran was not serving on active duty.  On examination, the 
Veteran had mild tenderness of the lumbar spine. 

A September 1987 VA examination report reflects that the Veteran 
reported back complaints beginning at the age of 15 from an 
automobile accident.  The Veteran stated that there were 
recurrences of back pain with subsequent injuries.  However, the 
nature of these injuries was not specified in the examination 
report.  The Veteran stated that his back pain slowly and 
gradually worsened over the years.  The examiner noted that X-
rays of the Veteran's lumbar spine were within normal limits and 
the orthopedic findings were normal.  

A September 1988 periodic examination performed in connection 
with the Veteran's reserve service reflects that the Veteran's 
spine was normal.  

An October 1988 VA neurological examination reflects that the 
Veteran reported some soreness of the back which was not 
significant in degree.

A February 1990 private treatment record reflects that the 
Veteran fell and injured the right middle back area during a 
fight at the prison where he worked. 

A November 1993 periodic Pennsylvania National Guard examination 
reflects that the Veteran's spine was found to be normal.  The 
Veteran indicated that he had recurrent back pain in the report 
of medical history and reported that in December 1974 he received 
an honorable medical discharge for broken vertebrae.  A doctor's 
note reflects that the Veteran's back was fractured in 1973 and 
that the Veteran experienced mild discomfort since that time 
which was not incapacitating. 

At a September 1999 VA examination, the Veteran stated that he 
fell down a ladder while on board ship in 1974 and hurt his back.  
He stated that he was taken to the local hospital a few days 
later.  The Board here notes that medical records for this 
hospitalization are not in the claims file.  The examiner found 
that the Veteran had a normal lumbosacral spine based on an X-ray 
study and physical examination of the Veteran. 

A January 2000 VA treatment record reflects that X-rays of the 
lumbar spine showed slight listhesis and some anterior spurring 
at the vertebral bodies.  

An April 2000 VA treatment record reflects that the Veteran 
reported chronic pain throughout his entire spine.  He related a 
history of a back injury sustained in the service in 1974, 
stating that he "broke some vertebrae in the back."  

VA treatment records dated in February 2001 reflect that the 
Veteran reported low back pain which became worse after lifting 
heavy boxes.  

At the January 2007 Board hearing, the Veteran testified that he 
fell down a ladder and injured his back while serving in the Navy 
in 1974.  He stated that he was treated at the San Diego Naval 
hospital, where a doctor asked the Veteran whether he had ever 
broken his back.  The Veteran stated that the doctor did not 
report any clinical findings of a broken back, although the 
Veteran believed that the doctor had in fact found broken 
vertebrae.  The Veteran also stated that he reinjured his back 
during a riot at the prison where he worked (as reflected in the 
February 1990 private treatment record).  He testified that X-
rays taken at the time showed old bone fractures.  The Board 
notes that the February 1990 private treatment record does not 
reflect that old fractures were detected.  The Veteran stated 
that these old bone fractures were caused by his fall in 1974 
while serving in the Navy. 

The Board finds that the Veteran's service treatment records 
during his first period of service in September 1971, as well as 
the November 1973 examination and November 1974 Medical Board 
report, which reflect that the Veteran had a history of low back 
pain prior to service, in conjunction with the fact that the 
service treatment records are negative for any in-service 
injuries, constitute clear and unmistakable evidence that the 
Veteran's low back disability pre-existed his period of service 
from October 1973 to December 1974.  See Doran, 6 Vet. App. at 
286.  Indeed, the November 1974 Medical Board report found that 
the Veteran's low back condition existed prior to service and was 
not aggravated thereby, and the Veteran did not offer a rebuttal 
after being informed of these findings. 

There is also no competent or credible evidence showing that the 
Veteran's low back disability was permanently aggravated during 
this period.  The Board has considered the Veteran's statements 
that he injured his back on three occasions while serving on 
board the USS Hoel and that he fractured his vertebrae as a 
result.  The Veteran can attest to factual matters of which he 
has first-hand knowledge, such as his symptoms and other 
experiences.  See, e.g., Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994).  For example, the Veteran is competent to state that he 
fell and hurt his back while serving on the USS Hoel.  It is then 
for the Board to determine the credibility and weight of the 
Veteran's statements in light of all the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to be capable of diagnosing most medical 
disorders or rendering an opinion as to the cause or etiology of 
any current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Washington, Layno, both supra.  Thus, the Board 
cannot consider as competent evidence the Veteran's opinion that 
he fractured his vertebrae as a result of these injuries, as this 
is a determination that is medical in nature and therefore 
requires medical expertise.  See id.; Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  
 
The Board questions the credibility of the Veteran's statements 
regarding his in-service injuries.  First, the Veteran did not 
dispute the November 1974 Medical Board's findings that the 
Veteran's recurrence of low back pain stemmed from a pre-existing 
condition.  Second, the Veteran's service treatment records are 
negative for any such injuries.  Finally, in the June 1977 
examination report, the Veteran denied any significant medical or 
surgical history apart from the August 1968 automobile accident 
referred to above.  Although the February 1976 service treatment 
record, November 1993 National Guard examination, and April 2000 
VA treatment record reflect that the Veteran injured his back in 
a fall during a storm at sea, and was discharged for a fractured 
back, the fact that this history is contained in a medical record 
does not necessarily give it more probative value.  A bare 
transcription of lay history reported by the Veteran, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence simply because the transcriber is a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board finds that because the Veteran's statements 
regarding his in-service injuries are in direct conflict with 
other statements he has made, and with the service treatment 
records, which are negative for such injuries or for any 
indication that the Veteran had broken vertebrae, the credibility 
of the Veteran's statements is doubtful.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (holding in pertinent part that when considering 
whether lay evidence is satisfactory, the Board may properly 
consider its internal consistency and its consistency with other 
evidence of record). 

Apart from the Veteran's own statements, which the Board finds 
are not reliable, there is no competent or credible evidence that 
the Veteran's low back condition was permanently aggravated as a 
result of this period of service.  As discussed above, the 
November 1974 Medical Board report is negative for any in-service 
injuries and does not reflect that the Veteran had fractured his 
back.  While the Medical Board report does reflect that the 
Veteran had increasing dorsolumbar pain, there is no objective 
evidence that this represented an increase in the underlying 
pathology of the Veteran's low back disability rather than an 
acute flare-up of symptoms.  See Hunt, 1 Vet. App. at 296-97; 
Green, 1 Vet. App. at 323.  Significantly, examinations performed 
subsequent to the November 1974 Medical Board report, including 
the March 1975 examination report, May 1975 treatment record, 
February 1976 examination, November 1993 periodic National Guard 
examination, and September 1999 VA examination, show that the 
Veteran's low back was found to be normal.  Indeed, there is no 
competent or credible evidence in the claims file that the 
Veteran has ever been found to have broken vertebrae in the 
dorsolumbar spine.  The earliest objective clinical evidence of a 
low back condition is reflected in the January 2000 VA treatment 
record, which shows that the Veteran had a slight listhesis and 
some anterior spurring at the vertebral bodies in the lumbar 
spine.  There is no indication that the listhesis and anterior 
spurring detected in January 2000 has any relationship to the 
Veteran's October 1973 to December 1974 period of service, which 
occurred over twenty five years earlier.  The Board finds that 
these records constitute clear and convincing evidence that the 
Veteran's low back strain was not permanently aggravated during 
this period of active service.  

As discussed above, the Veteran himself does not have the 
expertise to render a competent opinion as to whether he has 
broken vertebrae or whether his low back disability was caused by 
a fall in service or by some other event.  See Espiritu, supra.  
The Board notes in this regard that the Veteran has a history of 
injuries to his low back which did not occur in service, 
including the August 1968 automobile accident, the September 1978 
automobile accident, and the February 1990 back injury at the 
Veteran's work.  

In short, the clear and convincing evidence shows that the 
Veteran's low back disability pre-existed his period of active 
service from October 1973 to December 1974 and was not aggravated 
thereby.  See Wagner, 370 F 3d at 1096.  Thus, the presumption of 
soundness has been rebutted, and service connection is not 
warranted for this period of active service.  See id. 

With respect to the Veteran's period of active service from 
December 1978 to June 1987, a March 1979 examination report 
reflects that the Veteran's spine was found to be normal.  In the 
report of medical history, the Veteran denied back pain.  
Therefore, the presumption of soundness attaches.  See 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  The January 1987 
separation examination report also reflects that the Veteran's 
spine was normal.  The Veteran denied any significant medical or 
surgical history.  He also denied a history of back pain.  The 
service treatment records for this period of time are negative 
for diagnoses, treatment, or complaints of a low back condition.  
Thus, the service treatment records do not show that the 
Veteran's low back disability manifested during this period of 
active service. 

While there is no evidence that the Veteran's low back disability 
manifested during his period of service from December 1978 to 
June 1987, service connection may still be established for this 
period if the evidence of record shows a continuity of 
symptomatology or other indication of a relationship between the 
Veteran's current low back disability and his period of service.  
See 38 C.F.R. § 3.303(b)(d).  As discussed above, the evidence of 
record shows that the Veteran has a history of low back pain 
which began in August 1968 after a pre-service automobile 
accident, and that he has had subsequent injuries to his low back 
during periods when the Veteran was not on active duty, such as 
the September 1978 automobile accident, and the February 1990 
back injury at the Veteran's work.  The Veteran does not argue, 
and the evidence does not otherwise indicate, that the Veteran 
injured his low back during his period of service from December 
1978 to June 1987, or that his pre-existing low back disability 
underwent an increase in severity during this period of service.  
Thus, service connection on a direct basis for a low back 
disability is not warranted for the Veteran's period of service 
from December 1978 to June 1987.

There is also no competent evidence that the Veteran had 
arthritis of the dorsolumbar spine within one year of his June 
1987 separation from active service.  Thus, service connection is 
not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307; 
3.309(a).  

The Board has also considered whether, with respect to the 
Veteran's Pennsylvania National Guard service, the Veteran's pre-
existing low back disability was aggravated during a period of 
ACDUTRA or INACDUTRA.  However, treatment records for the 
Veteran's reserve service, including the September 1988 and 
November 1993 periodic examinations, are negative for clinical 
findings of a low back condition.  The Veteran has not stated 
that he injured his low back in connection with his reserve 
service, and there are no treatment records during any periods of 
ACDUTRA or INACDUTRA indicating that the Veteran's pre-existing 
low back disability was permanently aggravated by such service. 

The Board notes, as will be discussed below, that the Veteran 
declined a VA examination to assess the etiology of this 
disability. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a low back disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

B. Fibromyalgia 
 
The Veteran claims entitlement to service connection for 
fibromyalgia.  For the reasons that follow, the Board concludes 
that service connection is not warranted. 

The Veteran has argued at the January 2007 Board hearing and 
elsewhere that his complaints and treatment during his periods of 
service for arthritis, a left knee strain, respiratory problems, 
poor sleep, and chest pain show that his fibromyalgia had its 
onset during active service.  Preliminarily, the Board notes that 
service treatment records are negative for diagnoses of 
fibromyalgia or for evidence of generalized muscle or joint pain.  
However, as the Veteran has pointed out, fibromyalgia as a 
clinical diagnosis may not have existed at the time the Veteran 
was on active service, and the lack of a formal diagnosis of 
fibromyalgia during service does not necessarily preclude a 
finding that he had this disability at this time. 

A June 1979 service treatment record reflects that the Veteran 
reported left knee pain which occurred if he ran over two to four 
miles.  He was diagnosed with a ligament strain.

A March 1980 service treatment record reflects a diagnosis of 
chest pain and dyspnea. 

A July 1981 service treatment record reflects that the Veteran 
reported chest pain precipitated by physical exertion.  He was 
diagnosed with non-cardiac chest pain.  

Service treatment records dated in October 1982 reflect that the 
Veteran suffered a whiplash injury to his neck and upper back 
four years earlier.  He was diagnosed with cervical and trapezius 
pain and early arthritis secondary to trauma, as well as possible 
facet syndrome. 

A March 1983 service treatment record reflects that the Veteran 
was diagnosed with palpitations and atrial tachycardia. 

A May 1983 service treatment record reflects that the Veteran had 
a black and blue mark over the left upper posterior leg with pain 
in the left knee.  He was diagnosed with superficial venous 
insufficiency secondary to trauma. 

The January 1987 separation examination reflects that the Veteran 
reported pressure in his chest, manifested by heart palpitations, 
of unknown cause since 1979.  The Veteran also reported insomnia 
since 1978 caused by stress.

A March 1988 VA treatment record reflects that the Veteran 
reported right knee pain.  

A January 2000 VA treatment record reflects the earliest 
diagnosis of the Veteran's fibromyalgia.  In this record, the 
Veteran reported experiencing joint pains, including right knee 
pain that had occurred for two years.  He also described pain in 
his entire back, which had been occurring for many years but had 
been getting worse during the past four years.  He further 
reported muscular spasms and pain across the shoulders, as well 
as poor sleep.  On examination, the shoulders revealed some 
tenderness over the soft tissues.  The back had diffuse 
tenderness over all of the musculoskeletal area and paraspinal 
muscles.  The Veteran had some crepitus in the bilateral lower 
extremities with no effusion and good range of motion.  The 
Veteran had 14 out of 18 tender points.  An X-ray study of the 
Veteran's cervical spine showed decreased disk space with some 
anterior spurring.  X-rays of the thoracic spine showed a 
compression fracture at T7.  In the lumbar spine, the Veteran had 
slight listhesis and some anterior spurring at the vertebral 
bodies.  The treating physician, a rheumatologist, diagnosed the 
Veteran with fibromyalgia. 

A March 2000 VA treatment record reflects a diagnosis of 
degenerative arthritis of the spine with early degenerative joint 
disease in the thoracic area and fibromyalgia.  

A January 2009 VA treatment record reflects that the Veteran had 
pain in the left chest wall due to fibromyalgia.  However, it 
appears that the asserted relationship between the Veteran's 
chest pain and his fibromyalgia was based on the Veteran's own 
report and does not represent a clinical finding.  A bare 
transcription of the Veteran's statements, unenhanced by 
additional comment by the transcriber, does not become competent 
medical evidence simply because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other rationale 
to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board also notes that this record was authored by a 
nurse practitioner.  The fact that this finding was not made by a 
doctor, let alone a specialist in rheumatology, further weighs 
against the probative value of this record.  See Sklar v. Brown, 
5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

Other VA treatment records show diagnoses of fibromyalgia, but do 
not shed any more light as to its etiology. 

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's fibromyalgia and his periods of active service.  At 
the outset, the Board notes that the Veteran is already service-
connected for arthritis of the cervical spine.  Thus, the 
Veteran's concern expressed at the Board hearing that service 
connection might be denied due to a matter of nomenclature (i.e. 
fibromyalgia versus arthritis) is not warranted, as service 
connection has already been granted for arthritis of the cervical 
spine.  There is no competent medical evidence showing that the 
Veteran has arthritis in other areas of his body apart from his 
back.  

With respect to whether the Veteran's in-service back pain, knee 
pain, respiratory problems, trouble sleeping, or chest pain 
represented manifestations of the Veteran's fibromyalgia, there 
is no competent medical evidence to suggest such a relationship.  
As discussed above, the Board finds that the Veteran's low back 
pain pre-existed and was not aggravated by the Veteran's periods 
of active service.  The rheumatologist who diagnosed the Veteran 
with fibromyalgia did not cite the Veteran's chest pain, 
respiratory problems, or knee pain as manifestations of 
fibromyalgia.  Rather, it seems the Veteran's multiple tender 
points led to such a diagnosis.  Moreover, the Veteran stated 
that the right knee pain he experienced in January 2000 was only 
of two years' duration.  In short, the rheumatologist did not 
state that there is a relationship between the Veteran's 
fibromyalgia and the symptoms experienced by the Veteran during 
his period of service.  The Veteran himself, as a layperson, does 
not have the medical training or expertise to render a competent 
opinion as to whether his fibromyalgia is related to active 
service, or whether certain conditions he was treated for in 
service, such as chest pain, were manifestations of fibromyalgia.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the January 2009 VA treatment record indicates that the 
Veteran had left chest wall pain due to fibromyalgia, it appears 
this is not a clinical finding but rather simply a recording of 
the Veteran's own statement.  The Veteran does not have the 
expertise to state that his chest pain is due to fibromyalgia.  
See Espiritu, supra.  Moreover, there is no competent evidence 
showing that his reported chest wall pain was related to the 
chest pain the Veteran experienced during service.  Furthermore, 
as discussed above, the fact that this record was authored by a 
nurse practitioner rather than a doctor or specialist also 
reduces the probative value of this evidence. 

Finally, the Board notes that, according to the evidence of 
record, the Veteran did not complain of multiple joint pain and 
was not diagnosed with fibromyalgia until January 2000, which is 
about 13 years since separation from his last period of active 
service in June 1987.  This long period of time weighs against a 
relationship between the Veteran's fibromyalgia and his periods 
of active service.  There is also no competent evidence showing 
that the Veteran's fibromyalgia manifested during a period of 
ACDUTRA or INACDUTRA.  Thus, there is no competent or probative 
evidence in the claims file suggesting a link between the 
Veteran's fibromyalgia and his periods of active service.  As 
will be discussed below, the Veteran declined a VA examination to 
assess the etiology of this disability. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for fibromyalgia must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

C. Sleep Apnea

The Veteran claims entitlement to service connection for sleep 
apnea.  For the reasons that follow, the Board concludes that 
service connection is not warranted. 

The Veteran's service treatment records are negative for a 
diagnosis of sleep apnea.  They are also generally negative for 
sleep problems.  The January 1987 separation examination reflects 
that the Veteran reported experiencing insomnia since 1978 which 
was caused by stress and had not been treated.  He stated that he 
slept an average of three hours per night.  

A February 2000 VA treatment record reflects that the Veteran 
underwent a sleep study to assess his difficulties sleeping. 

A January 2001 VA treatment record reflects the earliest 
diagnosis of sleep apnea.

At the January 2007 hearing, the Veteran stated that his sleep 
apnea was likely related to his fibromyalgia. 

In an April 2008 statement, the Veteran related that during a 
period of active duty in 1985, his wife told him that he stopped 
breathing during the night.  The Veteran did not seek medical 
attention at the time as he believed it was due to his activities 
as a marathon runner. 

In carefully reviewing the record, the Board finds that service 
connection is not warranted for sleep apnea.  While the Veteran 
reported trouble sleeping during service, there is no competent 
evidence showing that the Veteran's trouble sleeping was due to 
sleep apnea.  The Veteran himself, as a layperson, does not have 
the medical training or expertise to determine whether his 
trouble sleeping during active service, including the incident in 
which he stopped breathing during the night in 1985, was a 
manifestation of sleep apnea.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The fact that the Veteran's sleep apnea was not 
diagnosed until January 2001, almost fifteen years since his 
separation from his last period of active service in June 1987, 
weighs against a relationship between sleep apnea and service.  
As will be discussed below, the Veteran declined to undergo a VA 
examination which would have helped assess whether there is a 
relationship between the Veteran's sleep apnea and his periods of 
active service.  

The Veteran has also argued that his sleep apnea is related to 
fibromyalgia.  However, as the Board has found that the Veteran's 
fibromyalgia is not service related, service connection on a 
secondary basis is not warranted for sleep apnea.  See 38 C.F.R. 
§ 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for sleep apnea must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

II. Effective Date

The Veteran claims entitlement to an effective date earlier than 
August 17, 1999 for the award of a 10 percent rating for his 
service-connected degenerative disc disease of the cervical 
spine.  For the reasons that follow, the Board finds that an 
earlier effective date is not warranted.

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).  
Unless specifically provided otherwise, the effective date of an 
award based on a claim reopened after final adjudication "shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a)(West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an evaluation 
and an award of compensation based on a reopened claim will be, 
"[d]ate of receipt of new claim or date entitlement arose, 
whichever is later."  38 C.F.R. § 3.400(q)(2).  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is the 
day following separation or the date entitlement arose.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claims must identify the benefit sought.  Upon receipt 
of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a).

Here, the Veteran argues that he submitted a claim for an 
increased rating for his cervical spine disability that was 
received at the RO on February 25, 1999.  The Board notes that 
there is a Statement in Support of Claim (VA Form 21-4138) in the 
claims file with a handwritten date of February 18, 1998.  There 
is also a VA date stamp that is so faded as to be unreadable 
apart from the month and the day, which reflect that this claim 
was received on February 25.  The Veteran states that the 
handwritten year of 1998 is a mistake, and that the claim was 
actually submitted in 1999, shortly after the Veteran retired 
from the Pennsylvania Air National Guard in December 1998.  The 
Board notes that this document was submitted by the Veteran 
himself in December 2001, and was not of record before the 
Veteran submitted it.  The Veteran did not state how he obtained 
this document.  

There is also a claim form in the file with a VA date stamp 
indicating that it was received at the RO on August 17, 1999.  
Under applicable regulations, the August 17, 1999 date on which 
the Veteran's application was received at the RO provides the 
relevant date of claim.  38 C.F.R. § 3.1(r) (defining the term 
"date of receipt" as the date on which a claim, information, or 
evidence was received by VA).  See also 38 C.F.R. § 3.400 
(generally indicating that effective date of award of 
compensation or other benefits cannot be earlier than date of 
claim).  In September 1999, the RO sent the Veteran a letter 
stating that he was being referred for a VA examination.  An 
examination of the Veteran's spine was provided in September 
1999.  

The Board finds than an effective date earlier than August 17, 
1999 is not warranted.  First, it is impossible to determine in 
what year the application for an increased rating for the 
Veteran's cervical spine disability with a handwritten date of 
February 18, 1998 was received at the RO, given the faded date 
stamp.  Second, the Board finds it significant that this document 
was not of record before the Veteran himself submitted it.  The 
Veteran has not explained how he obtained it.  The fact that this 
document was not already in the RO's possession before the 
Veteran submitted it in December 2001 in connection with this 
appeal suggests that it was not received by the RO before then.  
Third, the Veteran submitted an application for the same benefits 
with a date stamp of August 17, 1999 without referring to an 
earlier application.  Finally, soon after the August 17, 1999 
application was received, the RO scheduled the Veteran for a VA 
examination, which was performed in September 1999, and 
thereafter decided the claim in a June 2000 rating decision.  In 
other words, unlike the application with a handwritten date of 
February 25, 1998, the RO took almost immediate action in 
response to the August 17, 1999 application, which further 
suggests that an application for an increased rating was not 
received at the RO prior to this date.  

In short, the Board finds that there is no probative evidence 
showing that a claim for an increased rating for the Veteran's 
cervical spine disability-apart from any that may have been the 
subject of previous final rating decisions not challenged here-
was received at the RO prior to August 17, 1999.  

Consequently, the benefit-of-the-doubt rule does not apply, and 
entitlement to an effective date earlier than August 17, 1999 for 
the award of a ten percent rating for the Veteran's cervical 
spine disability must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

III. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

At the outset, the Board notes that the Veteran's petition to 
reopen the claim for service connection for a low back disability 
has been granted, as discussed above.  Accordingly, the Board 
finds that any error related to the VCAA on this issue is moot.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, prior to the May 2002 rating decision (the June 2000 rating 
decision was issued prior to the enactment of the VCAA in 
November 2000), a letter sent to the Veteran in December 2001 
provided notice of the first three elements of service 
connection, the types of evidence the Veteran could submit in 
support of his claims, and the Veteran's and VA's respective 
responsibilities for obtaining such evidence.  However, the 
letter did not provide notice regarding how to establish the 
degree of disability or the effective date.  A December 2007 
letter notified the Veteran of these last two elements and 
provided all other notice required under the VCAA, as specified 
above.  Although this letter was not sent prior to initial 
adjudication of the Veteran's claim, the Veteran had an 
opportunity to respond with additional argument and evidence 
before his claim was subsequently readjudicated and a 
supplemental statement of the case (SSOC) issued in December 
2009.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  The Board concludes that 
the duty to notify has been satisfied with respect to the 
Veteran's service connection claims.

With respect to the Veteran's disagreement with the effective 
date of August 17, 1999 for the award of a 10 percent evaluation 
for the Veteran's cervical spine degenerative disc disease, the 
Board notes that whether the Veteran is entitled to an earlier 
effective date is wholly a matter of interpretation of pertinent 
statute and regulatory provisions.  The Court has held that when 
the interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  Nevertheless, the December 2007 letter 
notified the Veteran of the requirements for establishing an 
effective date, as well as VA's and the Veteran's respective 
responsibilities for obtaining relevant evidence on his behalf. 

The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
rescinded by the Secretary during the course of this appeal.  See 
73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element is 
harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  In its July 2007 remand, the Board instructed 
the RO to verify the Veteran's periods of active duty, active 
duty for training (ACDUTRA), and inactive duty for training 
(INACDUTRA) with the Pennsylvania Air and Army National Guards, 
and to forward all available service medical records associated 
with such duty for incorporation into the record.  Accordingly, 
the RO sought verification of such duty and the associated 
records in letters sent to the Philadelphia Department of 
Military and Veterans Affairs (DMVA) and to the Records 
Management Center in St. Louis, Missouri dated in December 2007, 
May 2008, January 2008, February 2008, April 2009, and July 2009.  
In January 2008, the Philadelphia DMVA sent to the RO all 
documents pertaining to the Veteran's military service in its 
possession.  In a September 2009 letter, the Records Management 
Center indicated that the Veteran's treatment records associated 
with his service in the Philadelphia National Guard were already 
at the Philadelphia RO.  The Board notes that service personnel 
records verifying the Veteran's periods of ACDUTRA and INACDUTRA 
are in the claims file, as well as periodic examinations during 
the Veteran's service with the Pennsylvania National Guard.  The 
Board finds that the RO substantially complied with the July 2007 
remand directives, and that, based on the responses from the 
Philadelphia DMVA and the Records Management Center, additional 
service treatment or service personnel records do not exist or 
future efforts to obtain them would be futile.  See 38 C.F.R. 
§ 3.159(c)(2); see also Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with its 
remand instructions, and imposes upon VA a concomitant duty to 
insure compliance with the terms of the remand); see also D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial rather than strict compliance with the Board's remand 
directives is required under Stegall); accord Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  

The Veteran's private medical records have also been associated 
with the claims file, to the extent possible.  The Veteran has 
not identified any other outstanding records that he wanted VA to 
obtain or that he felt were relevant to the present claims.  The 
Board concludes that the duty to assist has been satisfied with 
respect to obtaining relevant evidence on the Veteran's behalf.   

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

At the January 2007 Board hearing, the undersigned suggested that 
VA examinations might need to be obtained to assess the etiology 
of the Veteran's claimed disabilities.  Although VA may not order 
additional development for the sole purpose of obtaining evidence 
unfavorable to a claimant, see Mariano v. Principi, 17 Vet. App. 
305, 312 (2003), VA has discretion to determine when additional 
information is needed to adjudicate a claim.  See Bryant v. 
Shinseki, 2010 WL 2633151 (Vet. App.) (holding that the hearing 
officer's duties under 38 C.F.R. § 3.103(c)(2) (2009) to explain 
fully the issues and suggest the submission of evidence which the 
claimant may have overlooked, including a medical opinion as to 
nexus, does not necessarily involve preadjudication of the 
Veteran's claim); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a veteran for a 
medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
In this regard, the Board notes that the Board itself does not 
have the medical training or expertise to make its own medical 
judgments.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991) 
(holding that the Board is not competent to substitute its own 
opinion for that of a medical expert).  After a more thorough 
review of the evidence of record, the Board determined that VA 
examinations were warranted to help determine the etiology of the 
Veteran's claimed disabilities.  Accordingly, in its July 2007 
remand, the Board instructed the RO to schedule the Veteran for 
examinations to determine the nature and etiology of his low back 
disability, fibromyalgia, and chronic sleep apnea.  Pursuant to 
these remand instructions, the RO requested VA medical opinions 
regarding the Veteran's low back disability, fibromyalgia, and 
sleep apnea.  However, in November 2009, the Veteran cancelled 
his scheduled examinations, indicating that he felt VA had enough 
information to make a decision on the claims at issue without 
such examinations.  A December 2009 conference report reflects 
that the Veteran's representative had spoken with the Veteran and 
that he did not wish to be examined.  Rather, the Veteran wanted 
a decision to be made based on the evidence of record.  

The Board finds that because the RO attempted to provide VA 
examinations with respect to these claims, and because it is the 
Veteran's express wish that he not undergo such examinations but 
rather that the claims be decided based on the evidence of 
record, there was substantial compliance with the Board's July 
2007 remand directives.  See Stegall, 11 Vet. App. at 271.  The 
Board also finds that there has been no failure in the duty to 
assist.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (holding 
that while VA has a duty to assist the Veteran in developing 
evidence pertinent to his claim, the Veteran also has a duty to 
assist and cooperate with VA in developing this evidence; the 
duty to assist is not a one-way street).  In this regard, the 
Board notes that when a claimant fails to report for an 
examination without good cause, the claim shall be rated based on 
the evidence of record.  See 38 C.F.R. § 3.655(a)(b).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 


ORDER

New and material evidence has been received to reopen the claim 
of service connection for a low back disability. 

Entitlement to service connection for a low back disability is 
denied.  

Entitlement to service connection for fibromyalgia is denied. 

Entitlement to service connection for chronic sleep apnea is 
denied. 

Entitlement to an effective date prior to August 17, 1999 for the 
award of a 10 percent evaluation for the Veteran's cervical spine 
degenerative disc disease is denied. 



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


